IN THE COURT OF APPEALS OF TENNESSEE
                          WESTERN SECTION AT NASHVILLE


CITY OF MURFREESBORO, a                      )
Municipal Corporation in Rutherford          )
County, State of Tennessee,                  )
                                             )
       Plaintiff/Appellant,                  )      Rutherford Circuit Consolidated
                                             )      Case Nos. 34626 and 34629
                                             )
vs.                                          )
                                             )
MARIANN M. WORTHINGTON,                      )      Appeal No. 01A01-9703-CV-00124
                                             )
       Defendant/Appellee                    )

CITY OF MURFREESBORO, a
Municipal Corporation in Rutherford
                                             )
                                             )
                                             )
                                                            FILED
County, State of Tennessee,                  )                 March 6, 1998
                                             )
       Plaintiff/Appellant,                  )             Cecil W. Crowson
                                             )            Appellate Court Clerk
vs.                                          )
                                             )
THOMAS W. WORTHINGTON and                    )
wife, Mariann M. Worthington,                )
                                             )
       Defendants/Appellees.                 )


                                             ORDER


       Upon consideration of the petition for rehearing of Plaintiff/Appellant City of

Murfreesboro, the petition is denied.

       Enter this      day of March, 1998.




                                             HOLLY KIRBY LILLARD, J.



                                             ALAN E. HIGHERS, J.



                                             DAVID R. FARMER, J.